Case 2:19-cv-00564-JAD-VCF Document 13
                                    12 Filed 08/12/20 Page 1 of 2




                                          ECF No. 12
    Case 2:19-cv-00564-JAD-VCF Document 13
                                        12 Filed 08/12/20 Page 2 of 2




           12th       August




       Based on the parties' stipulation [ECF No. 12] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.




                                              Dated: August 12, 2020
